 
 
[ex10_50.jpg]
 
 NCN GROUP MANAGEMENT

 
EXECUTIVE EMPLOYMENT AGREEMENT
 
I,  CHU, Stanley Kam Wing agree to the terms and conditions of employment with
NCN Group Management Limited (“Company”) set forth in this Employment Agreement
(“Agreement”).  This Agreement supersedes all previous agreements, promises,
representations, understandings and negotiations between the parties, whether
written or oral, with respect to the subject matter hereof.
 
1.           Nature of Employment Relationship.  My employment with the Company
commenced on June 1st  2006 pursuant to an employment contract signed with the
Company (the “Prior Agreement”).  This Agreement supersedes the Prior Agreement
and any other pre-existing agreement, understanding or consensus between the
parties in relation to my employment with the Company, as of the date
hereof.  My employment under this Agreement shall commence as of July 1, 2007
and shall continue for an indefinite period until terminated by either the
Company or me as provided in Section 5 of this Agreement, in which case I will
be entitled to the compensation specified in that Section.
 
2.           Nature of Duties.  I shall be the Company’s General Manager
reporting to the Company’s Chief Executive Officer.  I shall also be the General
Manager of the Company’s ultimate parent company, Network CN Inc. (“the Parent
Company”). As such, I shall work exclusively for the Company, the Parent
Company, subsidiaries and affiliated companies (collectively “the Group”) and
shall have all of the customary powers and duties associated with this position,
including day-to-day general management of the Company and the Group.  I shall
devote my full business time and effort to the performance of my duties for the
Company and the Group, which I shall perform faithfully and to the best of my
ability.  I shall be subject to the Company’s policies, procedures and approval
practices, as generally in effect from time-to-time.
 
3.           Place of Performance.  I shall be based in Hong Kong and/or China,
except for required travel on the Company’s business.
 
4.           Compensation and Related Matters.
 
(a)           Base Salary.  The Company shall pay me a base salary of HK$50,000
per month.  My base salary shall be paid in conformity with the Company’s salary
payment practices generally applicable to Company executives.  I will be
eligible for pay increases as determined by the Company’s Board of Directors.
 
(b)           Bonuses and Long Term Incentive Compensation.  I will be eligible
for bonus compensation in an amount to be determined by the Board based on the
Company’s achievement of financial performance and other objectives established
by the Board each year.  In addition, I will be eligible for long-term incentive
compensation, such as stock grants or additional options to purchase shares of
the Parent Company’s common stock, on such terms as established by the Board and
the Board of the Parent Company.
 
 21/F, Chinachem Century Tower, 178 Gloucester Road, Wanchai, Hong Kong
Tel : 2833 2186                                            Fax : 2295
6977       

 
1

--------------------------------------------------------------------------------


 
[ex10_50.jpg]
 
 NCN GROUP MANAGEMENT


(c)           Stock Grant.  Upon the commencement of my employment under this
Agreement, I will be entitled to a stock grant (“Grant”) of 1,000,000 shares of
the Company’s common stock; certain percentage of the Grant shall vest and
become exercisable according to the following table if I remain employed by the
Company and its subsidiaries through the vesting date.
 
Vesting date
Stock grant
December 31, 2007
80,000 shares of the Company’s common stock
December 31, 2008
130,000 shares of the Company’s common stock
December 31, 2009
190,000 shares of the Company’s common stock
December 31, 2010
260,000 shares of the Company’s common stock
December 31, 2011
340,000 shares of the Company’s common stock

 
The Grant shall be subject to all terms of the Parent Company’s 2007 stock
option/stock issuance plan or any future stock option/stock issuance plan under
which it was issued.
 
(d)           Income Tax Reimbursement.  I shall receive a payment sufficient to
cover the Hong Kong personal income taxes resulting from my employment under
this Agreement.
 
(e)           Standard Benefits.  During my employment, I shall be entitled to
participate in all employee benefit plans and programs, including twenty-four
(24) working days of annual leave after serving every period of twelve (12)
months, to the same extent generally available to Company executives, in
accordance with the terms of those plans and programs.  The Company shall have
the right to terminate or change any such plan or program at any time.
 
(f)           Indemnification.  The Company shall extend to me the same
indemnification arrangements that are generally provided to directors or other
similarly situated Company employees, including after termination of my
employment.
 
(g)           Expense Reimbursement.  I shall be entitled to receive prompt
reimbursement for all reasonable and customary travel and business expenses I
incur in connection with my employment, but I must incur and account for those
expenses in accordance with the policies and procedures established by the
Company.
 
(h)           Sarbanes-Oxley Act Loan Prohibition.  To the extent that any
Company benefit, program, practice, arrangement or this Agreement would or might
otherwise result in my receipt of a illegal loan (“Loan”), the Company shall use
reasonable efforts to provide me with a substitute for the Loan that is lawful
and of at least equal value to me.  If this cannot be done, or if doing so would
be significantly more expensive to the Company than making the Loan, the Company
need not make the Loan to me or provide me a substitute for it.
 
 21/F, Chinachem Century Tower, 178 Gloucester Road, Wanchai, Hong Kong
Tel : 2833 2186                                            Fax : 2295
6977       

 
2

--------------------------------------------------------------------------------


 
[ex10_50.jpg]
 
 NCN GROUP MANAGEMENT

 
5.           Termination.
 
(a)           Notice Period.  Either party has to provide a three-month advance
notice in writing to the other party for the termination of this employment
contract.
 
(b)           Rights and Duties.  If my employment is terminated, I shall be
entitled to the amounts or benefits shown in the applicable row in the following
table, subject to the balance of this Section 5.  The Company and I shall have
no further obligations to each other, except the Company’s ongoing
indemnification obligation under Section 4(e), my confidentiality and other
obligations to the Company, and our mutual arbitration obligations under Section
8, or as set forth in any agreement I subsequently enter into with the Company.
 
DISCHARGE FOR CAUSE
Payment or provision when due of (1) any unpaid base salary, expense
reimbursements, and vacation days accrued but not used prior to termination of
employment, and (2) other unpaid vested amounts or benefits under Company
compensation, incentive and benefit plans.
DISABILITY
Same as for “Discharge for Cause”, EXCEPT that I also shall be potentially
eligible for disability benefits under any Company-provided disability plan in
which I then participate, and I shall be entitled to accelerated vesting of all
stock grants I have been granted that, as of the date of such disability, remain
unexercised and unvested, to the extent permissible by law.
DISCHARGE OTHER THAN  FOR CAUSE OR DISABILITY
Same as for “Discharge for Cause”, EXCEPT that, in exchange for my execution of
a general release document in a form provided by and acceptable to the Company,
my base salary payments at my annual salary rate at the time, but not my
employment, shall (1) where there has been no Change In Control (as defined
below), continue for 48 months, or (2) where there has been a Change in Control
in the preceding one (1) year, continue for 60 months.  Such payments shall be
payable in one lump sum immediately upon the termination of employment.  In
addition, I shall be entitled to accelerated vesting of all stock grants, as of
the date of such termination Other Than for Cause, remain unexercised and
unvested, to the extent permissible by law.
RESIGNATION WITHOUT GOOD REASON
Same as for “Discharge for Cause”.
RESIGNATION WITH GOOD REASON
Same as for “Discharge Other Than for Cause or Disability”.
DEATH
Same as for “Disability,” EXCEPT that payments shall be made to the person or
entity prescribed by me or Company policies.

 
 21/F, Chinachem Century Tower, 178 Gloucester Road, Wanchai, Hong Kong
Tel : 2833 2186                                            Fax : 2295
6977       

 
3

--------------------------------------------------------------------------------


 
[ex10_50.jpg]
 
 NCN GROUP MANAGEMENT

 
(c)           Change in Control.  “Change in Control” means (i) the acquisition
of more than 50% of the outstanding voting securities of the Company by an
individual person or an entity or a group of individuals or entities acting in
concert, directly or indirectly, through one transaction or a series of related
transactions; (ii) a merger or consolidation of the Company with or into another
entity after which the stockholders of the Company immediately prior to such
transaction hold less than 50% of the voting securities of the surviving
entities; or (iii) a sale of all or substantially all of the assets of the
Company.
 
(d)           Discharge for Cause.  The Company may terminate my employment at
any time if it believes in good faith that it has Cause to terminate
me.  “Cause” shall include, but not be limited to:
 
(i)         my refusal to follow lawful directions or my material failure to
perform my duties (other than by reason of physical or mental illness, injury,
or condition), in either case, after I have been given notice of my default and
a reasonable opportunity to cure it;
 
(ii)         my failure to comply with any Company policy;
 
(iii)                    my engaging in conduct that is or may be unlawful, or
to the possible detriment of the Company and its affiliates, and their
predecessors and successors, or my own reputation; or
 
(iv)                    my seeking, exploring or accepting a position with
another business enterprise or venture without the Company’s written consent at
any time before I have resigned from the Company or been discharged.
 
If I am discharged for Cause, I will only receive the benefits to which I am
entitled under Section 5(b).
 
(e)           Termination for Disability.  The Company may terminate my
employment on account of Disability, or may transfer me to inactive employment
status, which shall have the same effect under this Agreement as a termination
for Disability.  “Disability” means a physical or mental illness, injury, or
condition that prevents me from performing substantially all of my duties under
this Agreement for at least 90 consecutive calendar days or for at least 120
calendar days, whether or not consecutive, in any 365 calendar day period, or is
likely to do so, as certified by a physician selected by the Company or its
Board of Directors.
 
 21/F, Chinachem Century Tower, 178 Gloucester Road, Wanchai, Hong Kong
Tel : 2833 2186                                            Fax : 2295
6977       

 
4

--------------------------------------------------------------------------------


 
[ex10_50.jpg]
 
 NCN GROUP MANAGEMENT

 
(f)           Discharge Other Than for Cause or Disability.  The Company may
terminate my employment at any time for any reason, and without advance written
notice, and I will receive the same benefits as specified for “Discharge for
Cause” in Section 5(b), above.  If I am terminated by the Company other than for
Cause or for Disability, I will receive the payments described for “Discharge
Other Than For Cause Or For Disability” in the chart in Section 5(b) only if I
sign a general release form furnished to me by the Company within 60 days after
my employment ends, and I do not thereafter properly revoke the release, if it
provides for revocation.
 
(g)           Resignation.  I may resign my employment with or without “Good
Reason” at any time.  If I provide notice, the Company may advance the effective
date of my resignation if it does not need the amount of notice I provide.  If I
resign without Good Reason, I will receive the same payments as a “Discharge for
Cause”, as described in the chart in Section 5(b).  If I resign with Good
Reason, I will receive the same payments as a “Discharge Other Than for Cause or
Disability”, described in the chart in Section 5(b), if I sign a general release
form furnished to me by the Company and I do not thereafter properly revoke the
release, if it provides for revocation.  “Good Reason” means that, without my
express written consent, one or more of the following events occurred after I
sign this Agreement:
 
(i)         Demotion.  My duties or responsibilities are substantially and
adversely diminished from those in effect immediately before the change in my
position, other than merely as a result of the Company ceasing to be a public
company, a change in my title, or my transfer to an affiliated company that
assumes this Agreement.
 
(ii)         Salary Reduction.  My annual base salary is reduced, other than as
part of across-the-board salary reductions affecting all executives of similar
status employed by the Company or any entity in control of the Company.
 
(iii)                    Relocation.  My principal office is transferred to
another location outside Hong Kong or which is more than 60 highway miles from
where my principal office is located when I sign this Agreement, unless I agree
in writing to a relocation of a greater distance.
 
(iv)                    Discontinuance of Compensation Plan Participation.  The
Company fails to continue, or continue my participation in, any employee benefit
plan or compensation plan in which I participated immediately before the event
causing my resignation, which discontinuance is material to my total
compensation, unless an equitable substitute arrangement has been adopted or
made available on a basis not materially less favorable to me than the plan in
effect immediately before the event causing my resignation, whether as to the
benefits I receive or my level of participation relative to other participants.
 
(v)         Dilution or Restructuring of Shares.  Dilution or restructuring of
the equity or debenture capital of the Company thereby causing a substantial
depreciation of the market price or monetary worth of the shares of the Company
or otherwise substantially compromising the monetary value of the Grant.
 
(vi)                    Defaults on the part of the Company.  The refusal or
inability on the part of the Company to provide Income Tax Reimbursement or
Expense Reimbursement under Section 4 hereof for income tax and expenses that
were properly incurred by me or to extend indemnification arrangement to me
under Section 4.
 
 21/F, Chinachem Century Tower, 178 Gloucester Road, Wanchai, Hong Kong
Tel : 2833 2186                                            Fax : 2295
6977       

 
 
5

--------------------------------------------------------------------------------


 
[ex10_50.jpg]
 
 NCN GROUP MANAGEMENT

 
However, an event that is or would constitute Good Reason shall cease to be Good
Reason if: (i) I do not terminate employment within 45 days after the event
occurs; (ii) before I terminate employment, the Company reverses the action or
cures the default that constitutes Good Reason within 10 days after I notify it
in writing that Good Reason exists; or (iii) I was a primary instigator of the
Good Reason event and the circumstances make it inappropriate for me to receive
Good Reason resignation benefits under this Agreement (e.g., I agree temporarily
to relinquish my position on the occurrence of a merger transaction I
negotiate).
 
(h)           Death.  If I die while employed under this Agreement, the payments
required by Section 5(b) in the event of my death shall be made.
 
(i)           Transfers to Affiliates or Successors.  My transfer to an
affiliate or successor of the Company shall not be deemed a termination of my
employment under this Agreement, unless the affiliate or successor refuses to
assume this Agreement, in which case I will receive the continued salary
payments described in Section 5(b) for “Discharge Other Than for Cause or
Disability,” if I sign a general release form provided to me by the Company and
I do not thereafter properly revoke the release, if it provides for revocation.
 
(j)           Offset.  Any amounts payable to me under this Section 5 shall
first be offset against any amounts I owe the Company at the time of
termination.
 
6.           Confidentiality.  I acknowledge that I currently possess or will
acquire secret, confidential, or proprietary information or trade secrets
concerning the operations, future plans and business methods of the Company
(“Confidential Information”).
 
(a)           Promise Not to Disclose.  I promise never to use or disclose any
Confidential Information before it has become generally known within the
industry through no fault of my own.  I agree that this promise shall never
expire.
 
(b)           Promise Not to Solicit.  To prevent me from inevitably breaking
this promise, I further agree that, while this Agreement is in effect and for 6
months after its termination: (i) as to any customer or supplier of the Company
with whom I had dealings or about whom I acquired Confidential Information
during my employment, I will not solicit or attempt to solicit (or assist others
to solicit) the customer or supplier to do business with any person or entity
other than the Company; and (ii) I will not solicit or attempt to solicit (or
assist others to solicit) for employment any person who is, or within the
preceding 6 months was, an officer, manager, employee or consultant of the
Company.
 
(c)           Promise Not to Engage in Certain Employment.  I agree that, while
this Agreement is in effect and for 6 months after its termination, I will not
accept any employment or engage in any activity, without the written consent of
the Board, if the loyal and complete fulfillment of my duties in such employment
would inevitably require me to reveal or utilize Confidential Information, as
reasonably determined by the Board.
 
(d)           Return of Information.  When my employment with the Company ends,
I will promptly deliver to the Company, or, at its written instruction, will
destroy, all documents, data, drawings, manuals, letters, notes, reports,
electronic mail, recordings, and copies of such materials, of or pertaining to
the Company or any of its affiliated entities which are in my possession or
control.  In addition, during my employment with the Company, and thereafter, I
agree to meet with Company personnel as reasonably requested by the Board, and,
based on knowledge or insights I gained during my employment with the Company,
answer any question they may have related to the Company’s business and
operations.
 
 21/F, Chinachem Century Tower, 178 Gloucester Road, Wanchai, Hong Kong
Tel : 2833 2186                                            Fax : 2295
6977       

 
6

--------------------------------------------------------------------------------


 
[ex10_50.jpg]
 
 NCN GROUP MANAGEMENT

 
(e)           Intellectual Property.  Intellectual property (including such
things as all ideas, concepts, inventions, plans, developments, software, data,
configurations, materials (whether written or machine-readable), designs,
drawings, illustrations and photographs that may be protectable, in whole or in
part, under any patent, copyright, trademark, trade secret, or other
intellectual property law), developed, created, conceived, made or reduced to
writing or practice during my employment with the Company, except intellectual
property that has no relation to the Company or any of its customers that I
developed purely on my own time and at my own expense, shall be the sole and
exclusive property of the Company, and I hereby assign all my rights, title and
interest in any such intellectual property to the Company.
 
(f)           Enforcement of this Section.  This Section shall survive the
termination of this Agreement for any reason.  I acknowledge that (i) my
services are of a special, unique and extraordinary character and it would be
very difficult and impossible to replace them, (ii) this Section’s terms are
reasonable and necessary to protect the Company’s legitimate interest, (iii)
this Section’s restrictions will not prevent me from earning or seeking a
livelihood, (iv) this Section’s restrictions shall apply wherever permitted by
law, and (v) my violation of any of this Section’s terms would irreparably harm
the Company.  Accordingly, I agree that, if I violate any of the provisions of
this Section, or the Confidentiality Agreement, the Company or any of its
affiliated entities shall be entitled to, in addition to other remedies
available to it, an injunction to be issued by any court of competent
jurisdiction restraining me from committing or continuing any such violation,
without the need to prove the inadequacy of money damages or post any bond or
for any other undertaking.
 
7.           Notice.
 
(a)           To the Company.  I will send all communications to the Company in
writing, addressed as follows (or in any other manner the Company notifies me to
use):
 
 
If Mailed:  NCN Group Management Limited.

 
Attn:  Chief Executive Officer

 
21st Floor, Chinachem Century Tower, 178 Gloucester Road Hong Kong

 
 
If Faxed:    NCN Group Management Limited

 
Attn:  Chief Executive Officer

 
Fax:  (852)-22956977

 
Tel.:  (852)-28332186

 
(b)           To Me.  All communications from the Company to me relating to this
Agreement must be sent to me in writing at my Company office or in any other
manner I notify the Company to use.
 
(c)           Time Notice Deemed Given.  Notice shall be deemed to have been
given when delivered or, if earlier (1) when mailed by certified or registered
mail, return receipt requested, postage prepaid, or (2) faxed with confirmation
of delivery, in either case, addressed as required in this Section.
 
 21/F, Chinachem Century Tower, 178 Gloucester Road, Wanchai, Hong Kong
Tel : 2833 2186                                            Fax : 2295
6977       

 
7

--------------------------------------------------------------------------------


 
[ex10_50.jpg]
 
 NCN GROUP MANAGEMENT

 
8.           Arbitration of Disputes.  If any legally actionable dispute arises
which cannot be resolved by mutual discussion between the Company and me, we
each agree to resolve that dispute by binding arbitration before an arbitrator
experienced in employment law.  Said arbitration will be conducted in accordance
with the rules applicable to employment disputes of Judicial Arbitration and
Mediation Services or such other arbitration service as we agree upon, and the
law of Hong Kong.  The Company will be responsible for paying any filing fee and
the fees and costs of the arbitrator, unless I initiate the claim, in which case
I will contribute an amount equal to the filing fee for a claim initiated in a
court of general jurisdiction in Hong Kong.  The Company and I agree that this
promise to arbitrate covers any disputes that the Company may have against me,
or that I may have against the Company and/or its related entities and/or their
owners, directors, officers and employees, arising out of or relating to this
Agreement, the employment relationship or termination of employment, including
any claims concerning the validity, interpretation, effect or violation of this
Agreement; discrimination, harassment or retaliation in violation of any
federal, state or local law; and any other aspect of my compensation, training,
or employment.  The Company and I further agree that arbitration as provided in
this Section shall be the exclusive and binding remedy for any such dispute and
will be used instead of any court action, which is hereby expressly waived,
except for any request by either of us for temporary or preliminary injunctive
relief pending arbitration in accordance with applicable law, or an
administrative claim with an administrative agency.  The Company and I also
agree that any such arbitration shall be conducted in Hong Kong, unless
otherwise mutually agreed.
 
9.           Golden Parachute Limitation.  I agree that my payments and benefits
under this Agreement, and all other contracts, arrangements or programs, shall
not, in the aggregate, exceed the maximum amount that may be paid to me without
triggering golden parachute penalties under Section 280G and related provisions
of the Internal Revenue Code, as determined in good faith by the Company’s
independent auditors.  If any benefits must be cut back to avoid triggering such
penalties, my benefits shall be cut back in the priority order designated by the
Company.  If an amount in excess of the limits set forth in this Section is paid
to me, I will repay the excess amount to the Company upon demand, with interest
at the rate provided for in Internal Revenue Code Section 124(b)(2)(B).  The
Company and I agree to cooperate with each other in connection with any
administrative or judicial proceedings concerning the existence or amount of
golden parachute penalties with respect to payments or benefits I receive.
 
10.           Amendment.  No provisions of this Agreement may be modified,
waived, or discharged except by a written document signed by me and a duly
authorized Company officer.  Thus, for example, promotions, commendations,
and/or bonuses shall not, by themselves, modify, amend, or extend this
Agreement.  A waiver of any conditions or provisions of this Agreement in a
given instance shall not be deemed a waiver of such conditions or provisions at
any other time.
 
11.           Interpretation and Exclusive Forum.  The validity, interpretation,
construction, and performance of this Agreement shall be governed by the laws of
the Hong Kong (excluding any that mandate the use of another jurisdiction’s
laws).  Any arbitration (unless otherwise mutually agreed), litigation or
similar proceeding with respect to such matters only may be brought within Hong
Kong, and all parties to this Agreement submit to the jurisdiction of the courts
of law in Hong Kong.
 
 21/F, Chinachem Century Tower, 178 Gloucester Road, Wanchai, Hong Kong
Tel : 2833 2186                                            Fax : 2295
6977       

 
8

--------------------------------------------------------------------------------


 
[ex10_50.jpg]
 
 NCN GROUP MANAGEMENT

 
12.           Successors.  This Agreement shall be binding upon, and shall inure
to the benefit of, me and my estate, but I may not assign or pledge this
Agreement or any rights arising under it, except to the extent permitted under
the terms of the benefit plans in which I participate.  Without my consent, the
Company may assign this Agreement to any affiliate or successor that agrees in
writing to be bound by this Agreement, after which any reference to the
“Company” in this Agreement shall be deemed to be a reference to the affiliate
or successor, and the Company thereafter shall have no further primary,
secondary or other responsibilities or liabilities under this Agreement of any
kind.
 
13.           Validity.  The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.
 
14.           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute the same instrument.
 
15.           Entire Agreement.  All oral or written agreements or
representations, express or implied, with respect to the subject matter of this
Agreement are set forth in this Agreement.
 
I ACKNOWLEDGE THAT ALL UNDERSTANDINGS AND AGREEMENTS BETWEEN THE COMPANY AND ME
RELATING TO THE SUBJECTS COVERED IN THIS AGREEMENT ARE CONTAINED IN IT AND THAT
I HAVE ENTERED INTO THIS AGREEMENT VOLUNTARILY AND NOT IN RELIANCE ON ANY
PROMISES OR REPRESENTATIONS BY THE COMPANY OTHER THAN THOSE CONTAINED IN THIS
AGREEMENT ITSELF.
 
I FURTHER ACKNOWLEDGE THAT I HAVE CAREFULLY READ THIS AGREEMENT, THAT I
UNDERSTAND ALL OF IT, AND THAT I HAVE BEEN GIVEN THE OPPORTUNITY TO DISCUSS THIS
AGREEMENT WITH MY PRIVATE LEGAL COUNSEL AND HAVE AVAILED MYSELF OF THAT
OPPORTUNITY TO THE EXTENT I WISHED TO DO SO.  I UNDERSTAND THAT BY SIGNING THIS
AGREEMENT I AM GIVING UP MY RIGHT TO A JURY TRIAL.

 
 21/F, Chinachem Century Tower, 178 Gloucester Road, Wanchai, Hong Kong
Tel : 2833 2186                                            Fax : 2295
6977       

 
9

--------------------------------------------------------------------------------


 
[ex10_50.jpg]
 
 NCN GROUP MANAGEMENT

           
Date: July 23, 2007
By:
/s/ CHU, Stanley Kam Wing       CHU, Stanley Kam Wing                  

 
 

 
NCN Group Management Limited
         
Date: July 23, 2007
By:
/s/ HUI, Chin Tong Godfrey      
HUI, Chin Tong Godfrey
             Its: Chief Executive Officer  


 
 21/F, Chinachem Century Tower, 178 Gloucester Road, Wanchai, Hong Kong
Tel : 2833 2186                                            Fax : 2295
6977       

 
10


--------------------------------------------------------------------------------


 
 